Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (WO 2013191025) in view of Carter (WO 2006062848) and Rendon (US Patent Pub 20120258284).
Regarding Claim 1, Kato teaches (Figure 3a and 8a) a transdermal administration device comprising: 
an administration section (16) which includes a substrate having a first surface and a second surface which is a surface opposite to the first surface (See Kato annotated Fig 3a), and a plurality of needle-like projections protruding from the first surface (where 16 is pointing to on Fig 3a); and a support body (18) having a support surface that directly contacts the second surface of the substrate (18 directly contacts 16 in Fig 3a), the support body having flexibility (Pg. 5 last paragraph; "The material constituting the support substrate side layer 18 is preferably a polysaccharide and a flexible material"),
	wherein an area of the first surface of the substrate is the same as an area of the second surface of the substrate and a thickness of the substrate between the first surface and the second surface is uniform over the entirety of the first surface or the second surface 
Kato does not teach a transdermal device wherein the administration section has flexibility.
Carter teaches (Figure 8) a transdermal administration device comprising:
an administration section (422) which includes a substrate (Pg. 5 lines 14-17 teaches that the microneedle array is located on the surface of the substrate) having a first surface (430) and a second surface (426) which is a surface opposite to the first surface, and a plurality of needle-like projections (432) protruding from the first surface (430), the administration section having flexibility (Pg. 15 lines 10-12 teach that the patch should be ‘sufficiently flexible’. Pg. 8 lines 18-20 teach that 422 is a portion of the patch 420, therefore it is being interpreted that 422 is flexible); and a support body (436) having a support surface that directly contacts the second surface of the substrate (426 shows the second surface of the substrate directly contacting the support body), the support body having flexibility (Pg. 9 lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the administration section of Kato to be an administration section having flexibility as taught by Carter. Doing so would make the device more readily attachable to the skin where the device is being applied (Pg. 15 lines 10-12). 
The combination of Kato and Carter does not teach a transdermal administration device wherein the support body includes a plurality of low rigidity regions, and a plurality of high rigidity regions, each high rigidity region having flexural rigidity higher than flexural rigidity of each low rigidity region of the plurality of the low rigidity regions, the support body being configured to satisfy at least one of requirements that a low rigidity region of said plurality of low rigidity regions is sandwiched by two high rigidity regions of said plurality of high rigidity 
Rendon teaches a transdermal administration device wherein the support body (72) includes a plurality of low rigidity regions (78), and a plurality of high rigidity regions (76), each high rigidity region having flexural rigidity higher than flexural rigidity of each low rigidity region of the plurality of the low rigidity regions (See [0130] which teaches relatively flexible and relatively rigid portions of the support base), the support body being configured to satisfy at least one of requirements that a low rigidity region of said plurality of low rigidity regions is sandwiched by two high rigidity regions of said plurality of high rigidity regions to form a stripe and that a high rigidity region of the plurality of high rigidity regions is sandwiched by two low rigidity regions of said plurality of low rigidity regions to form a stripe (See Fig 8A;  78 is sandwiched between two regions of 76, and 76 is sandwiched between two regions of 78). 
Kato, Carter and Rendon all teach microneedle devices with an administration section (Kato Fig 3A, 16; Carter Figure 8, 422; Rendon Figure 8A, 74) and flexible support bodies (Carter Figure 8, 436; Rendon Figure 8A, 72). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support body of Carter’s invention with the high and low rigidity regions of Rendon’s support body. Doing so would allow for a support base that has relatively flexible portions and relatively rigid portions (Rendon [0130]). As mentioned above, it is already well known that flexibility is important in transdermal devices in order to effectively apply the device to the target area on the skin (Carter Pg. 15 lines 10-12). Rendon also teaches [0128] the importance of having the device also be rigid enough to pierce the subject’s skin. One skilled in the art would know the benefit of adding high and low rigidity regions to the transdermal device in order to ensure that the device is both flexible and rigid enough to function. 

    PNG
    media_image1.png
    236
    499
    media_image1.png
    Greyscale

Kato Annotated Figure 3a
Regarding Claim 2, the combination of Kato, Carter and Rendon teaches all limitations mentioned above. The modification with Rendon further teaches the transdermal administration device wherein the support body (72) has a raised and/or recessed surface which is a surface opposite to the support surface (78 and 76 are opposite to the surface with needles 74; additionally with the combination mentioned above the raised and recessed surface will be on Kato Fig 3a 18, on the surface away from 16), the raised and/or recessed surface comprises a plurality of raised elements and a plurality of recessed elements (Rendon Fig 8A) each of the plurality of high rigidity regions includes a raised element of the plurality of raised elements (76) and each of the plurality of low rigidity regions includes a recessed element of the plurality of recessed elements (78).
Regarding Claim 3, the combination of Kato, Carter and Rendon teaches all limitations mentioned above. The combination further teaches the transdermal administration device wherein the stripe is composed of a single structure that extends in a strip shape (Rendon Fig 8A shows the strip shape. With the combination of Kato, Carter and Rendon a simple strip shape would be formed).
Regarding Claim 4, the combination of Kato, Carter and Rendon teaches all limitations mentioned above. The combination further teaches the transdermal administration device 

    PNG
    media_image2.png
    213
    447
    media_image2.png
    Greyscale

Rendon Modified Figure 8B
Regarding Claim 5, the combination of Kato, Carter and Rendon teaches all limitations mentioned above. The combination further teaches the transdermal administration device comprising  a plurality of stripes each of which is formed by a low rigidity region of said plurality of low rigidity regions sandwiched by two high rigidity regions of said plurality of high rigidity regions or a high rigidity region of said plurality of low rigidity regions sandwiched by two low rigidity regions of said plurality of low rigidity regions (Rendon Fig 8B; 76 and 78), wherein the plurality of stripes includes stripes that do not intersect with each other (See Rendon Modified Fig 8C).

    PNG
    media_image3.png
    312
    470
    media_image3.png
    Greyscale

Rendon Modified Figure 8C

Regarding Claim 10, the combination of Kato, Carter and Rendon teaches all limitations mentioned above. Kato further teaches (Fig 8a) the transdermal administration device further comprising an adhesive sheet (21) having an adhesive surface (Pg. 9 second to last paragraph teaches 21 is an adhesive layer), the adhesive surface being located outside the substrate as viewed in a direction perpendicular to the first surface (Fig 8; 21 is attached perpendicular to 16, on surface of 18 and extends outward).
Regarding Claim 11, the combination of Kato, Carter and Rendon teaches all limitations mentioned above. Kato further teaches (Fig 1) the transdermal administration device wherein the substrate is a flexible plate shaped substrate (Fig 1 teaches 32 is plate shaped; See Fig 3a which shows that 32 is comprised of the 16 and 18 without the projections of 16; Kato Pg. 5 last paragraph teaches 18 is flexible, as seen in Fig 3a 32 is comprised of 18, therefore it is interpreted that the plate is flexible). 
Regarding Claim 12, the combination of Kato, Carter and Rendon teaches all limitations mentioned above. While none of the references specifically disclose the transdermal device wherein each of the plurality of raised elements is a rectangular raised element and each of the plurality of recessed elements is a rectangular recessed element, it is considered that one of 
Regarding Claim 13, the combination the combination of Kato, Carter and Rendon teaches all limitations mentioned above. Kato stays silent to a transdermal device wherein the thickness of the substrate is between 10 micrometers or more and 500 micrometers or less.
Carter teaches (Pg. 18 lines 27-29) an exemplary device where the substrate is 254 micrometers thick. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Kato to have a thickness between 10 micrometers or more and 500 micrometers or less as taught by Carter. Doing so is a simple design choice that is already well known in the art.
Regarding Claim 14, the combination the combination of Kato, Carter and Rendon teaches all limitations mentioned above. Kato stays silent to a transdermal device wherein the area of the first surface of the substrate is 3 cm2 or more. 
Carter teaches (Pg. 18 line 25) an exemplary device where the area of the substrate is 4.5 cm2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Kato with a substrate with an area of 3 cm2 or more as taught by Carter. Doing so is a simple design choice that already well known in the art.
Regarding Claim 16, the combination the combination of Kato, Carter and Rendon teaches all limitations mentioned above. The combination teaches the transdermal device wherein each of the plurality of raised elements has a first surface parallel to the first surface of 

    PNG
    media_image4.png
    269
    425
    media_image4.png
    Greyscale

Rendon Annotated Figure 8A
Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (WO 2013191025) in view of Carter (WO 2006062848) and Rendon (US Patent Pub 20120258284) as applied to claim 1 above, and further in view of Trautman (US Patent 6083196).
Regarding Claim 6, the combination of Kato, Carter and Rendon teaches all limitations mentioned above. The combination further teaches the transdermal device further comprising a plurality of stripes disposed adjacent to each other (Rendon Modified Fig 8C; arrows represent adjacent stripes), each stripe of the plurality of stripes is formed by a low rigidity region of said plurality of low rigidity regions sandwiched by to high rigidity regions or a high rigidity region of the plurality of high rigidity regions sandwiched by two low rigidity regions of said plurality of low rigidity regions each stripe of said plurality of stripes has an end (Rendon Fig 8B; 76 and 78). The combination does not teach the plurality of stripes including stripes having their respective ends connected to each other.
Trautman teaches (Fig 13) a skin penetrating member (6) with a support structure (101) used for additional rigidity. It is being interpreted that the support structure (101) has a plurality of stripes formed by low rigidity regions (the recessed portions of 101) and high rigidity regions (the raised portions of 101). In figures 12 and 13 Trautman teaches two different patterns of the support structure 101. These are referenced as two different embodiments of the same invention. 
While Trautman does not teach the plurality of stripes including stripes having their respective ends connected to each other, Trautman does teach various formations of the support body with regions of high and low rigidity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kato, Carter and Rendon by changing the stripe pattern of high and low rigidity regions with a different stripe pattern as taught by Trautman. Since the present application does 
Regarding Claim 7, the combination of Kato, Carter and Rendon teaches all limitations mentioned above. The combination further teaches the transdermal administration device further comprising a plurality of stripes (Rendon Modified Fig 8C; arrows represent stripes) each of which is formed by a low rigidity region of said plurality of low rigidity regions sandwiched by two high rigidity regions of said plurality of high rigidity regions or a high rigidity region of said plurality of low rigidity regions sandwiched by two low rigidity regions of said plurality of low rigidity regions (Rendon Fig 8B; 76 and 78). The combination does not teach the plurality of stripes including stripes that extend in different directions from each other. 
Trautman teaches (Fig 13) the plurality of stripes including stripes that extend in different directions from each other (Col 8 line 55-57 teaches that the folds are not parallel to each other). 
Trautman teaches (Fig 13) a skin penetrating member (6) with a support structure (101) used for additional rigidity. It is being interpreted that the support structure (101) has a plurality of stripes formed by low rigidity regions (the recessed portions of 101) and high rigidity regions (the raised portions of 101). The combination of Kato, Carter and Rendon also teach a transdermal administration device with a support member comprising of regions with low and high rigidity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low and high rigidity pattern of Rendon 
Regarding Claim 9, the combination of Kato, Carter and Rendon teaches all limitations mentioned above. The combination further teaches the transdermal administration device further comprising a plurality of stripes (Rendon Modified Fig 8C; arrows represent stripes) each of which is formed by a low rigidity region of said plurality of low rigidity regions sandwiched by two high rigidity regions of said plurality of high rigidity regions or a high rigidity region of said plurality of low rigidity regions sandwiched by two low rigidity regions of said plurality of low rigidity regions (Rendon Fig 8B; 76 and 78). The combination does not teach the plurality of stripes including at least one stripe in a curved line. 
Trautman teaches (Fig 13) the plurality of stripes including at least one stripe in a curved line (101 is in a curved line; each ring structure is being interpreted as a stripe).
Trautman teaches (Fig 13) a skin penetrating member (6) with a support structure (101) used for additional rigidity. It is being interpreted that the support structure (101) has a plurality of stripes formed by low rigidity regions (the recessed portions of 101) and high rigidity regions (the raised portions of 101). The combination of Kato, Carter and Rendon also teach a transdermal administration device with a support member comprising of regions with low and high rigidity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low and high rigidity pattern of Rendon with the curved low and high rigidity pattern of Trautman. Doing so would give the same result of a device with a flexible and rigid support structure (Trautman Col 8 lines 40-43).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (WO 2013191025) in view of Carter (WO 2006062848) and Rendon (US Patent Pub 20120258284) as applied to claim 13 above, and further in view of Blanco Barro (US Patent Pub. 20100304306).

Blanco Barro teaches [0060] a microneedle device wherein the substrate is made of resin and the thickness is between 1 to 200 microns (the SU-8 is a photoresin and the range of the ‘height’ of the substrate, which is interpreted as the thickness, is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Kato, Carter and Rendon with a substrate made of resin where the maximum thickness is between 50 micrometers or more and 5 mm or less as taught by Blanco Barrow. Doing so would be a simple design choice that is already well known in the art.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (WO 2013191025) in view of Carter (WO 2006062848) and Rendon (US Patent Pub 20120258284) as applied to claim 1 above, and further in view of Normann (WO 2009014805).
Regarding Claim 17, the combination of Kato, Carter and Rendon teaches all limitations mentioned above. The combination does not teach the transdermal device wherein plurality of needle-like projections comprise center needle-like projections and peripheral needle-like projections, which surround the center needle-like projections, wherein a length from the first surface of the substrate in a direction of the thickness of the substrate of each of the center needle-like projections is smaller than a respective length of each of the peripheral needle-like projections.
Normann teaches (Fig 1) a microneedle device where the needles may have varying heights or uniform heights (Pg. 5 lines 7-11). 
. 
Response to Arguments
Applicant’s arguments, see Pg, filed 4/8/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kato (WO 2013191025) in view of Carter (WO 2006062848) and Rendon (US Patent Pub 20120258284).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomono (US Patent Pub 20080200883) teaches a micro-needle patch where the microneedles are made of biocompatible and biodegradable materials which include chitin or chitosan.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783